MacLean, J.
At the trial of this action, the attorney for the defendant moved to dismiss the complaint because of failure to file security for costs, the plaintiff being a nonresident. The justice granted the motion “ because of plaintiff’s noncompliance with the order of the court that he file a bond for costs.” Mo such order appears in the return, and if made it was improper, because the plaintiff was entitled to sue by what is commonly called a long summons, in which security for costs was not required under the former practice (Glass v. Place, 5 Daly, 110), nor is it now required under sections 1298 and 1299 of the Consolidation Act, made applicable to the present practice and procedure of the Municipal Courts by section 1369 of the Greater Mew York charter.
The judgment should be reversed and a new trial ordered, with costs to the appellant to abide the event.
Freedman, P. J., and Leventeitt, J., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.